DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 11/18/20 has been entered.

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.
With regards to the “linear guides” and Kishimoto: Applicant argues that the rails 11 of Kishimoto cannot be “linear guides” Examiner agrees that the rails of Kishimoto include locking slots, but maintains that the rails of Kishimoto are plainly linear, and their function as guides is described in  col. 4 lines 14-16. They can be both rails with locking slots and linear guides.
With regards to the continuously displaceable: Applicant argues that since the Kishimoto rails are designed to lock at increments, they must be “incrementally displaceable”. Examiner submits that although the rails allow for locking at the defined increments, they also allow for continuous displacement. That is, the roller/housing of Kishimoto—drawn by gear/chain 37—is described as sliding along the rails: this sliding motion is continuous even though the locking is limited to defined increments. See below, the truck rolls along the flat surface continuously (i.e. continuous displacement) and the hook locks into the slots (i.e. incremental locking)

    PNG
    media_image1.png
    463
    884
    media_image1.png
    Greyscale

Applicant asserts that a viable motivation to combine the  (Cipriani, Kishimoto, and Zanetis) references is lacking. Examiner maintains that the motivation to modify Cipriani in view of Kishimoto is to provide adjustability and the modification to have  a tubular guide as taught by Zanetis is combining prior art elements according to known methods to yield predictable results as articulated by KSR. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim 15, 17, 18, 20, 21, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cipriani US Patent Application Publication 2010/0327651 in view of Kishimoto US Patent Number 5,695,256 and Zanetis et al. US Patent Number 5,203,615 
Cipriani describes the milling machine with frame 1, supports 2, roller housing 7, single roller 3, hydraulic drive (¶60) and also the housing/roller supported between the front/rear supports.
Cipriani lacks the guides and the roller/housing displaceable.
Kishimoto—in the same filed of endeavor—describes a milling machine with roller/housing having integrated hydraulic drive 32s and two linear guides fixed to the machine frame; the roller/housing supported on the guides and displaceable.

Examiner finds that modifying Cipriani to have the two guides fixed to the machine frame and the roller/housing supported on the guides; and the roller/housing and drive displaceable along the guides would have been obvious because Kishimoto demonstrates that there is an art-recognized need to make the roller/housing laterally 
Cipriani as modified in view of Kishimoto lacks the rear tubular guide.
Zanetis—fig 1 at 26 and 27—describes tubular guides to accommodate lateral motion of a similar roller/housing. One of ordinary skill in the art would understand that one or more of the guides 11 in Kishimoto (ass applied to Cipriani) could be replaced by a tubular guide (i.e. locating bearing) using known methods1 and would achieve predictable results. 


With regards to claim 17:   Examiner understands locating bearing to be a tubular guide.
It has been shown above that a tubular guide would have been an obvious modification 

With regards to claim 18: selection of a particular distance would have been an obvious matter of engineering design

With regards to claim 21: Kishimoto describes actuator 37e, but lacks the piston/cylinder.
Zanetis describes piston cylinder 62-fig 4-for the same purpose.
One of ordinary skill in the art would understand that the drive apparatus of Kishimoto figure 7 could be replaced by a piston/cylinder using known methods and would achieve predictable results. It would have therefore been obvious to one of ordinary skill at the 

With regards to claim 22: Kishimoto describes actuator 37e located approximately the middle of roller/housing 30 and thus forward of the rear and rearward of the front guides ( fig  7)
With regards to claim 23: Kishimoto is silent with regards to the displaceable while maintaining movement during working engagement.
Zanetis—col. 4 line 12-14 suggest a roller/housing displaceable while maintaining movement during working engagement. Zanetis describes the displacement as being useful to accommodate milling near obstructions    
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Cipriani to have the displaceable while maintaining movement during working engagement.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 15, 17, 18, 20, 21, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,416,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patent claims.

Claims 15, 17, 18, 20, 21, 22, and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,450,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Combining prior art elements according to known methods to yield predictable results” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.